Citation Nr: 1043281	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  06-20 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
undiagnosed illness manifested by headaches, heat flashes, and 
rapid heart rate.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from February 1974 to January 
1977; January 1991 to June 1991; May 1, 1992, to May 9, 1992; 
January 1997 to September 1997; and from January 2003 to August 
2003.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which, in pertinent part, established service 
connection for an undiagnosed illness manifested by headaches, 
heat flashes, and rapid heart rate, evaluated as 10 percent 
disabling pursuant to the criteria found at 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (for migraine headaches).

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in November 2008.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.

In January 2009, the Board remanded this case for further 
evidentiary development to include a new VA medical examination 
to evaluate the nature, extent, and severity of the service-
connected disability.  The record reflects that such an 
examination was conducted in June 2009, and that all other 
development directed by the January 2009 remand appears to have 
been completed.  Accordingly, a new remand is not required in 
order to comply with the holding of Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  The Veteran's service-connected headache disorder, including 
his symptoms of heat flashes and rapid heart rate, have not 
resulted in characteristic prostrating attacks occurring on an 
average of once a month over the last several months.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected undiagnosed illness manifested by 
headaches, heat flashes, and rapid heart rate, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.20, 4.124a, Diagnostic Code 
8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board observes that this appeal arises from the disagreement 
with an initial rating assigned following the establishment of 
service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 
490-1 (2006), the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Thus, 
because the notice that was provided before service connection 
was granted was legally sufficient, VA's duty to notify in this 
case is satisfied.  Nevertheless, the Board does observe that the 
Veteran was sent VCAA-compliant letters in December 2004 and July 
2007 which, taken together, informed the Veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran to 
advise VA of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, the July 2007 letter included the 
information regarding disability rating(s) and effective date(s) 
mandated by the holding in Dingess, supra.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
appellate claim and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  The 
Veteran's service treatment records are on file, as are various 
post-service medical records.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, to include at the November 2008 Board hearing.  Nothing 
indicates the Veteran has identified the existence of any 
relevant evidence that has not been obtained or requested.  He 
was also granted a 90-day extension in June 2010 in which to 
submit additional evidence, and no evidence appears to have been 
added to the record in light of this extension.  Moreover, he was 
accorded VA medical examinations regarding this case in December 
2004 and June 2009 which included findings as to the 
symptomatology of the service-connected headache disorder, 
including his symptoms of heat flashes and rapid heart rate, 
which are consistent with the treatment records on file as well 
as the relevant rating criteria.  No inaccuracies or prejudice 
have been demonstrated with respect to these examinations, nor 
has the Veteran indicated the service-connected disability has 
increased in severity since the last examination.  Accordingly, 
the Board finds that these examinations are adequate for 
resolution of this case.  Consequently, the Board finds that the 
duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco does 
not apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time of 
an initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known as 
"staged" ratings.

With regard to the Veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as the 
Veteran's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  Where a Veteran has been 
diagnosed as having a specific condition and the diagnosed 
condition is not listed in the Ratings Schedule, the diagnosed 
condition will be evaluated by analogy to closely- related 
diseases or injuries in which not only the functions affected, 
but the anatomical localizations and symptomatology, are closely 
analogous.  38 C.F.R. § 4.20.

In this case, the Veteran's service-connected undiagnosed illness 
manifested by headaches, heat flashes, and rapid heart rate has 
been rated as analogous to the criteria for migraine headaches 
found at 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Although the 
service-connected disability also includes heat flashes and rapid 
heart rate, it is predominantly manifested by the headaches.  
Further, no other alternative Diagnostic Code appears to be more 
appropriate for evaluating this disability.

Under Diagnostic Code 8100, a noncompensable (zero percent) 
disability rating is assigned for less frequent attacks than for 
a 10 percent rating.  A 10 percent disability evaluation is 
warranted for characteristic prostrating attacks, averaging one 
in 2 months over the last several months.  A 30 percent 
disability rating is assigned for migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent rating 
is assigned for migraine with very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.

The Board observes that the rating criteria do not define 
"prostrating," nor has the Court.  Cf. Fenderson, supra (in which 
the Court quotes Diagnostic Code 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that according to 
WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE 
EDITION (1986), p. 1080, "prostration" is defined as "utter 
physical exhaustion or helplessness."  A very similar definition 
is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th 
Ed. 1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."  This is of particular importance 
in the instant case, as the record clearly reflects the Veteran 
experiences frequent headaches, and the resolution of the appeal 
turns on whether he has experienced "prostrating" headaches.

Analysis

In the instant case, for the reasons stated below, the Board 
finds that the Veteran does not meet or nearly approximate the 
criteria for a rating in excess of 10 percent for his service-
connected undiagnosed illness manifested by headaches, heat 
flashes, and rapid heart rate.

The Board acknowledges that the Veteran has reported frequent 
headaches.  For example, at his December 2004 VA general medical 
examination he reported that his headaches, which were at the 
base of his skull, "comes and goes," and that they occurred 
periodically.  He also reported that he experienced the sensation 
of feeling hot, which occurred twice a day.  At his November 2008 
Board hearing, he testified that his headaches were almost every 
day.  Similarly, he reported daily headaches at the June 2009 VA 
medical examination.

Despite the foregoing, the Board finds that the Veteran's 
headaches are not of such severity as to constitute prostrating 
attacks, and certainly not to the extent necessary for the 
assignment of a rating in excess of 10 percent under Diagnostic 
Code 8100; i.e., his service-connected headache disorder are not 
manifested by characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  For 
example, the Veteran's headaches were described as moderate at 
the December 2004 VA examination, and it was specifically stated 
that they did not prostrate him.  Moreover, it was noted that 
these headaches did not limit him in his ability to work or do 
home activities, but it did slow him down at times.  Similarly, 
the Veteran reported that his heat flashes did not limit him in 
his work at all, and did not stop him from performing any of his 
job tasks, but it did bother him.

At his November 2008 hearing, the Veteran described the pain of 
his headaches as a 7, on a scale of zero to 10.  However, he 
denied that his headaches caused flashes or blindness, or that 
the paralyzed him.  Rather, he said it was "[j]ust headaches, 
that's basically it.  My head hurts.  Headache and my head hurts.  
That's pretty much it."  Transcript p. 4.  

The June 2009 VA medical examination also found that the Veteran 
had not experienced prostrating episodes due to his headaches.  
In fact, it was stated that the headaches had stabilized with ASA 
use, and that there were no complications from the ASA use.  He 
described his headaches as ranging from 5 to 6, out of 10, in 
severity.  He also had no light sensitivity due to the headaches.

The Board acknowledges that the January 2009 remand directed that 
the VA examiner express an opinion as to whether the Veteran's 
service-connected headache disorder had resulted in severe 
economic adaptability, and no such opinion was specifically 
expressed in the June 2009 VA examination.  However, it appears 
implicit in the findings of no prostrating episodes, and that the 
headaches had stabilized on ASA, that he does not experience such 
impairment.  Such a conclusion is also supported by the other 
evidence of record.

The Board further notes that nothing in the treatment records or 
other evidence on file otherwise indicates the Veteran 
experiences the type of characteristic prostrating attacks from 
his headaches to the extent necessary for a rating in excess of 
10 percent under Diagnostic Code 8100, to include as due to his 
symptomatology of heat flashes and rapid heart rate.  

For these reasons, the Board finds that the Veteran does not meet 
or nearly approximate the schedular criteria for a higher rating.  

Other Considerations

The Board has considered whether staged ratings under Fenderson, 
supra, are appropriate for the Veteran's service-connected 
undiagnosed illness manifested by headaches, heat flashes, and 
rapid heart rate.  However, the Board finds that his 
symptomatology has been stable throughout the appeal period.  
Therefore, assigning staged ratings for this disability is not 
warranted.

The Board notes that the regulations provide that in exceptional 
cases where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided the 
case presents such an exceptional or unusual disability picture 
with related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has held that the question of an extraschedular rating 
is a component of a veteran's claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96.

Here, the record in this case does not reflect the RO has ever 
adjudicated the matter of the Veteran's entitlement to an 
extraschedular rating regarding his service-connected undiagnosed 
illness manifested by headaches, heat flashes, and rapid heart 
rate.  Moreover, the Veteran has never raised the matter of his 
entitlement to an extraschedular rating.  The Board therefore is 
without authority to consider the matter of extraschedular 
ratings.  Although the record does not show entitlement to 
extraschedular benefits at this point, the Board notes that the 
Veteran is free to raise this as a separate issue with the RO if 
he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim of entitlement to a total 
rating based upon individual unemployability (TDIU) is part of an 
increased rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.

In this case, the Board notes that the Veteran has not contended 
that he is entitled to a TDIU due to his service-connected 
undiagnosed illness manifested by headaches, heat flashes, and 
rapid heart rate.  The record reflects the Veteran has been 
employed for many years as a police officer, and remained 
employed at the time of the most recent VA medical examination in 
June 2009.  Moreover, as detailed above, the Veteran's own 
statements in this case reflect that his headaches, as well as 
his symptoms of heat flashes and rapid heart rate, do not prevent 
him from completing his employment activities.  Consequently, the 
Board finds that a claim for a TDIU is not raised by the record 
as the evidence of record fails to show that the Veteran is 
unemployable due to his service-connected cervical spine 
disorder, nor does he contend otherwise.  Therefore, the Board 
finds that no further consideration of a TDIU is warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
undiagnosed illness manifested by headaches, heat flashes, and 
rapid heart rate, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


